Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-14 and 16-21 are currently pending in this application.
Claim 15 has been canceled.
Claim 21 has been added.


Response to Amendments
The applicant amended independent claims 1 and 20 to include features similar to “wherein the method is used for displaying three-dimensional models of an apartment before and after decoration on a same screen”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5-10 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN106157352) in view of Zhang (CN107590337) and further in view of Ernvik et al. (2007/0127791).

Regarding claim 1, Guo teaches a method for displaying a three-dimensional space view on an electronic device (e.g., Multimedia virtual roaming shows the panoramic display form of model homes, which meticulously expresses the three-dimensional panorama of real estate and the detailed structure of blank houses. Guo: p. 1 L.33-35), the three-dimensional space view at least comprising a first three-dimensional space view and a second three-dimensional space view (e.g., a camera on the character controller to illuminate the hardcover layer, and attach another camera below the above-mentioned camera to illuminate the rough layer, Guo: p. 2 L.57-59), the method comprising: 
presenting the first three-dimensional space view on a first user interface of the electronic device (e.g., The present invention can display the hardcover style according to the user's location, the user can view the hardcover style of each room in the blank, which is more intuitive, and provides multiple sets of hardcover solutions for the user to choose, and the user can choose the hardcover style according to his own preferences. Guo: p.3 L.82-84.  See 1_1 below);
presenting the second three-dimensional space view on a second user interface of the electronic device (e.g., The present invention can display the hardcover style according to the user's location, the user can view the hardcover style of each room in the blank, which is more intuitive, and provides multiple sets of hardcover solutions for the user to choose, and the user can choose the hardcover style according to his own preferences. Guo: p.3 L.82-84.  See 1_2  below);
While Guo does not explicitly teach, Zhang teaches:
(1_1) presenting the first three-dimensional space view on a first user interface of the electronic device (e.g., The present invention can display the hardcover style according to the user's location, the user can view the hardcover style of each room in the blank, which is more intuitive, and provides multiple sets of hardcover solutions for the user to choose, and the user can choose the hardcover style according to his own preferences. Guo: p.3 L.82-84.  S30: sending the flat house plan to a first display device for display, and sending the three-dimensional house plan to a second display device for display.  Zhang: p.2 L.41-42.  Therefore, the first display device can display a rough house);
(1_2) presenting the second three-dimensional space view on a second user interface of the electronic device (e.g., The present invention can display the hardcover style according to the user's location, the user can view the hardcover style of each room in the blank, which is more intuitive, and provides multiple sets of hardcover solutions for the user to choose, and the user can choose the hardcover style according to his own preferences. Guo: p.3 L.82-84.  S30: sending the flat house plan to a first display device for display, and sending the three-dimensional house plan to a second display device for display.  Zhang: p.2 L.41-42.  Therefore, the second display device can display the hardcover style house); 
receiving a user input at the first user interface to generate a view change instruction comprising field-of-view change information according to the user input (e.g., S40: Receive an image collected by the camera device from the first display device, where a movable identification code is set on the first display device; Zhang: p. 2 L.43-44. The receiving unit is further configured to receive the image collected by the camera device from the first display device, and the first display device is provided with a movable identification code; Zhang: p.2 L.60-61. Therefore, the image collected by the camera is identified with the movable identification code set with its display); 
changing, according to the view change instruction, the first three-dimensional space view presented on the first user interface (e.g., S60: Determine decoration element information and perspective information on the three-dimensional house plan according to the information carried by the identification code; Zhang; p. 2 L.47-48); 
sending the view change instruction comprising the field-of-view change information from the first user interface to the second user interface (e.g., S70: Match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display. Zhang: p.2 L.49-51.  The processing unit is further configured to read the identification code from the image, analyze and obtain the information carried by the identification code; and determine the decoration element information on the three-dimensional house map according to the information carried by the identification code And perspective information.  The sending unit is further configured to match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display.  Zhang: p.2 L.62-68.  It is obvious that the movable identification code is received at the second display to process the three-dimensional house map (the decorated apartment)); and 
changing, according to the view change instruction comprising the field-of-view change information that is received from the first user interface, the second three-dimensional space view presented on the second user interface (e.g., the parent object moves and the child object also moves simultaneously, which realizes the hardcover 360 picture synchronous movement with the blank; Guo: p.3 L.104-105. On the other hand, the present invention also provides a home improvement display interactive device, which includes a receiving unit, a processing unit, and a sending unit; The receiving unit is configured to receive house type confirmation information;  Zhang; p.2 L.52-54.  The sending unit is further configured to match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display. Zhang: p.2 L.66-68);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang into the teaching of Guo so that a home decoration exhibition interaction can be performed efficiently.
While the combined teaching of Guo and Zhang does not explicitly teach, Ernvik teaches:
wherein the method is used for displaying three-dimensional models of an apartment before and after decoration on a same screen (e.g., hardcover layer and rough layer; Guo: p. 2 L.57-59.  The methods include: (a) displaying a first 3-D image of a target region of a patient; (b) displaying a second 3-D image of the same target region of the patient taken at a different time or from a different imaging modality, the second image being obtained from electronic memory, wherein the second image is displayed proximate the first image; (c) electronically manipulating visualization of the first 3-D image; and (d) automatically electronically synchronizing an altered visualization of the second 3-D image to substantially concurrently display with the same visualization as the manipulated visualization of the first 3-D image.  Ernvik: [0008] L.2-13. In other embodiments, two synchronized 3-D images can be displayed on a single display at a workstation 30. Ernvik: [0043] L.1-3. Therefore, the two images can be the three-dimensional images of the rough and decorated house viewed from the same field of view), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ernvik into the combined teaching of Guo and Zhang so that the user can conveniently compare the blank (rough) and decorated house (room) side-by-side by viewing the images on the same display.

Regarding claim 2, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 1, 
wherein the first three-dimensional space view corresponds to a first three-dimensional model of the apartment (e.g., a rough layer of the view of the house), and the second three-dimensional space view corresponds to a second three-dimensional model of the apartment (e.g., a hardcover – decorated layer of the house), and 
wherein the method further comprises: adjusting a display field of view of the second three-dimensional model of the apartment according to the field-of-view change information, such that the first three-dimensional model of the apartment and the second three-dimensional model of the apartment are displayed on the same screen at a same field of view (e.g., The methods include: (a) displaying a first 3-D image of a target region of a patient; (b) displaying a second 3-D image of the same target region of the patient taken at a different time or from a different imaging modality, the second image being obtained from electronic memory, wherein the second image is displayed proximate the first image; (c) electronically manipulating visualization of the first 3-D image; and (d) automatically electronically synchronizing an altered visualization of the second 3-D image to substantially concurrently display with the same visualization as the manipulated visualization of the first 3-D image.  Ernvik: [0008] L.2-13. In other embodiments, two synchronized 3-D images can be displayed on a single display at a workstation 30. Ernvik: [0043] L.1-3. The visualization manipulation of the images are simulated to change of angle of view of the camera device of Guo corresponding to the image with respect to the identification code of the camera.  Therefore, the two images can be the three-dimensional images of the rough and decorated house viewed from the same field of view. It would have been obvious to combine the teaching of Ernvik so that the user can change compare the blank and decorated room in synchronous).

Regarding claim 5, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 2,
wherein presenting the first three-dimensional space view on the first user interface (e.g., The present invention can display the hardcover style according to the user's location, the user can view the hardcover style of each room in the blank, which is more intuitive, and provides multiple sets of hardcover solutions for the user to choose, and the user can choose the hardcover style according to his own preferences. Guo: p.3 L.82-84.  S30: sending the flat house plan to a first display device for display, and sending the three-dimensional house plan to a second display device for display.  Zhang: p.2 L.41-42.  Therefore, the first display device can display a rough house.  From The teaching of Ernvik, the first display is one side of the screen of a display) comprises: 
displaying the first three-dimensional model of the apartment (e.g., the user can view the hardcover style of each room in the blank, which is more intuitive, and provides multiple sets of hardcover solutions for the user to choose, and the user can choose the hardcover style according to his own preferences. Guo: p.3 L.82-84), and 
wherein presenting the second three-dimensional space view on the second user interface (e.g., the user can choose the hardcover style according to his own preferences; Guo: p. 3 L.83-84.  The second view presents the room with set of hardcover (decorations)) comprises:
acquiring field-of-view information of the first three-dimensional model of the apartment (e.g., S40: Receive an image collected by the camera device from the first display device, where a movable identification code is set on the first display device; Zhang: p. 2 L.43-44.  Therefore, the image collected by the camera is identified with the movable identification code set with its display); acquiring the second three-dimensional model of the apartment (e.g., The image of the decorated room is similarly collected with a camera where the image/camera is identified with identification code.  Therefore, the image collected by the camera is identified with the movable identification code set with its display); and 
displaying the second three-dimensional model of the apartment according to the field-of-view information of the first three-dimensional model of the apartment, such that the first three-dimensional model of the apartment and the second three-dimensional model of the apartment are displayed on the same screen at the same field of view (e.g.,  In some embodiments, a first display 31 may be the master display with, for example, GUI input, and the other display 32 may be a slave display that cooperates with commands generated using the master display to generate common visualizations of a related but different 3-D image synchronized with that on the first display 31.  In other embodiments, each display can act as either a master or slave and an electronic activate switch or icon can allow a clinician to electronically tie the two displays together for synchronization of the rendered images.  Additional displays may also be synched with the first and/or second displays 31, 32 (not shown).  Ernvik: [0042].  In other embodiments, two synchronized 3-D images can be displayed on a single display at a workstation 30.  Ernvik: [0043] L.1-3.  It would have been obvious to combine the teaching of Ernvik so that the user can change compare the blank and decorated room in synchronous).

Regarding claim 6, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 5, further comprising:
determining whether preset triggering information is received, and in response to determining that the preset triggering information is received, performing the acquiring of the field-of-view information of the first three-dimensional model of the apartment (e.g., Step 4, Trigger to activate the rendering of the hardcover 360 picture so that the hardcover 360 picture covers the rough picture. Guo: p. 2 L.63-64). 

Regarding claim 7, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 2, further comprising:
acquiring preset apartment information according to the first three-dimensional model of the apartment, wherein the preset apartment information comprises apartment layout information, story height information and point position information (e.g., as the apartment is displayed in three-dimension, it is obvious that the apartment layout include length, width and height (the three dimensions) of the apartment); 
generating, according to the preset apartment information, a three-dimensional model of a vacant apartment that corresponds to the first three-dimensional model of the apartment (e.g., a rough in the first display.  The field of image processing of the present invention, more specifically, relates to a digital display method for seamless switching between hardcover 360 pictures and blanks. Guo: p.1 L.22-23); 
adding three-dimensional models of furniture and appliances to the three-dimensional model of the vacant apartment to generate the second three-dimensional model of the apartment (e.g., Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. Zhang: p.4 L.140-141); and 
storing the first three-dimensional model of the apartment and the second three-dimensional model of the apartment correspondingly (e.g., updated display of the first and second displays.  It would have been obvious to include the teaching of Zhang so that decoration to a room (an apartment) includes additional items of furniture and lighting). 

Regarding claim 8, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 2,
wherein at least one of the first three-dimensional model of the apartment and the second three-dimensional model of the apartment is a three-dimensional model of a decorated apartment (e.g., S30: sending the flat house plan to a first display device for display, and sending the three-dimensional house plan to a second display device for display.  Zhang: p.2 L.41-42. S60: Determine decoration element information and perspective information on the three-dimensional house plan according to the information carried by the identification code; Zhang; p. 2 L.47-48), and 
wherein the method further comprises: acquiring sample apartment layout structure data and furniture information corresponding to a plurality of sample apartment layout images (e.g., S20: generating a fiat house plan and a three-dimensional house plan matching the house type corresponding to the house type confirmation information according to the house type confirmation Information; Zhang: p. 2 L.39-40); 
processing a specified apartment layout image according to the plurality of sample apartment layout images, the furniture information, and the sample apartment layout structure data, to generate a furniture placement plan for the specified apartment layout image (e.g., Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. By dragging or rotating different identification codes, the corresponding information carried by different identification codes is established in the view model engine lo establish the corresponding three-dimensional house map display effect. Zhang: p.4 L.140-143); and 
generating the three-dimensional model of the decorated apartment for the specified apartment layout image according to the furniture placement plan (e.g., S60: Determine decoration element information and viewing angle information on the three-dimensional house plan according to the information carried by the identification code, S70: Match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display. Zhang: p.2 L.115-119.  It would have been obvious to include the teaching of Zhang so that decoration to a room (an apartment) includes additional items of furniture and lighting). 

Regarding claim 9, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 8,
wherein generating the furniture placement plan for the specified apartment layout image comprises: generating first and second furniture placement plans for the specified apartment layout image (e.g., The present. invention provides a free interactive display method for seamless switching between blank and hardcover 360, provides multiple sets of different hardcover solutions for selection, and can provide users with a visual experience of hardcover in real time. Guo: p. 2 L.43-45.  It is obvious that the user can select two different hardcovers for comparison.  Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. By dragging or rotating different identification codes, the corresponding information carried by different identification codes is established in the view model engine lo establish the corresponding three-dimensional house map display effect. Zhang: p.4 L.140-143. It would have been obvious to include the teaching of Zhang so that decoration to a room (an apartment) includes additional items of furniture and lighting), and 
wherein generating the three-dimensional model of the decorated apartment for the specified apartment layout image according to the furniture placement plan (e.g., S20, generating a fiat house plan and a three-dimensional house plane matching the house type corresponding to the house type confirmation information according to the house type confirmation Information; Zhang: p.2 L.39-40; S60: Determine decoration element information and perspective information on the three-dimensional house plan according to the information carried by the identification code; Zhang: p.2 L.47-48) comprises: 
generating the first three-dimensional model of the apartment and the second three-dimensional model of the apartment for the specified apartment layout image according to the first and second furniture placement plans (It obvious that multiple (first and second) sets of hardcover (decorations) are selected, room (apartment) with the selected set of hardcover (decorations) are displayed to the user). 

Regarding claim 10, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 2,
wherein the second three-dimensional model of the apartment is a three-dimensional model of a decorated apartment (e.g., The present invention provides a free interactive display method for seamless switching between blank and hardcover 360, provides multiple sets of different hardcover solutions for selection, and can provide users with a visual experience of hardcover in real time. Guo: p. 2 L.43-45.  It is obvious that the user can select two different hardcovers for comparison.  Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. By dragging or rotating different identification codes, the corresponding information carried by different identification codes is established in the view model engine lo establish the corresponding three-dimensional house map display effect. Zhang: p.4 L.140-143. It would have been obvious that there are first and second set of hardcover (furniture) for the room (apartment)), and 
wherein the method further comprises: acquiring sample apartment layout structure data corresponding to a first sample apartment layout image (e.g., S20: generating a fiat house plan and a three-dimensional house plan matching the house type corresponding to the house type confirmation information according to the house type confirmation Information; Zhang: p. 2 L.39-40); 
acquiring a second sample apartment layout image in which furniture has been placed and which corresponds to the first sample apartment layout image, and annotating the furniture placed in the second sample apartment layout image to generate first furniture information (e.g., The present invention provides a free interactive display method for seamless switching between blank and hardcover 360, provides multiple sets of different hardcover solutions for selection, and can provide users with a visual experience of hardcover in real time. Guo: p. 2 L.43-45.  It is obvious that the user can select a second different hardcovers (decoration) for comparison); 
processing a to-be-decorated apartment layout image with a preset furniture placement decision rule according to the first sample apartment layout image, the second sample apartment layout image, the first furniture information, and the sample apartment layout structure data, to acquire a furniture placement plan corresponding to the to-be-decorated apartment layout image (e.g., Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. By dragging or rotating different identification codes, the corresponding information carried by different identification codes is established in the view model engine lo establish the corresponding three-dimensional house map display effect. Zhang: p.4 L.140-143); and 
generating the three-dimensional model of the decorated apartment according to the furniture placement plan (e.g., S60: Determine decoration element information and viewing angle information on the three-dimensional house plan according to the information carried by the identification code, S70: Match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display. Zhang: p.2 L.115-119.  It would have been obvious to include the teaching of Zhang so that decoration to a room (an apartment) includes additional items of furniture and lighting). 

Regarding claim 16, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 1, further comprising:
loading, by the first user interface according to the view change instruction, data used for updating the first three-dimensional space view (e.g., S40: Receive an image collected by the camera device from the first display device, where a movable identification code is set on the first display device; Zhang: p. 2 L.43-44.  S50: Read the identification code from the image, and analyze to obtain the information carried by the identification;  Zhang: p. 2 L.45-46); 
loading, by the second user interface according to the view change instruction, data used for updating the second three-dimensional space view (e.g., The processing unit is further configured to read the identification code from the image, analyze and obtain the information carried by the identification code; and determine the decoration element information on the three-dimensional house map according to the information carried by the identification code and perspective information;  Zhang: p. 2 L.62-65); and 
updating, by the first user interface and the second user interface, the first three-dimensional space view and the second three-dimensional space view at a same time respectively according to the loaded data used for updating the first three-dimensional space view and the loaded data used for updating the second three-dimensional space view (e.g., The user can hold the identification card with the identification code affixed on the surface to move on the flat panel displaying the flat floor plan. When the identification code moves within the flat floor plan. It is equivalent to the user's viewing angle moving at the corresponding position of the three-dimensional floor plan.  Zhang: p. 2 L.75-78.  It is obvious to combine the teaching of Zhang so that a home decoration exhibition interaction can be performed efficiently.  Also, manipulating the visualization on one display can be carried out so that the view on the second display follows along synchronized substantially concurrently based on actions taken on the image data on the first display.  Ernvik: [0049] L.11-15).

Regarding claim 17, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 1, 
wherein the user input is a first user input (e.g., S40: Receive an image collected by the camera device from the first display device, where a movable identification code is set on the first display device; Zhang: p. 2 L.43-44.  S50: Read the identification code from the image, and analyze to obtain the information carried by the identification; Zhang: p. 2 L.45-46.  Therefore, the user can manipulate the image of the rough (blank) house displayed on the first display device), and 
wherein the method further (e.g., S40: Receive an image collected by the camera device from the first display device, where a movable identification code is set on the first display device; Zhang: p. 2 L.43-44.  S50: Read the identification code from the image, and analyze to obtain the information carried by the identification; Zhang: p. 2 L.45-46.  Therefore, the user can manipulate the image of the decorated (furnished) house displayed on the first display device) comprises: 
changing the second three-dimensional space view according to a second user input (e.g., S40: Receive an image collected by the camera device from the first display device, where a movable identification code is set on the first display device; Zhang: p. 2 L.43-44.  S50: Read the identification code from the image, and analyze to obtain the information carried by the identification; Zhang: p. 2 L.45-46.  Therefore, the user can manipulate the image of the rough (blank) house displayed on the first display device.  It is obvious that when the user change the view of the decorated room (apartment), the screen produces a changed view of the room (apartment)); and 
changing the first three-dimensional space view according to a change in the second three-dimensional space view (e.g., After positioning and rendering the hardcover 360 picture coordinates, set a camera on the character controller to illuminate the hardcover layer, and attach another camera below the above-mentioned camera to illuminate the rough layer, and the two cameras move synchronously; Guo: p. 2 L.57-59. Also, In other embodiments, each display can act as either a master or slave and an electronic activate switch or icon can allow a clinician to electronically tie the two displays together for synchronization of the rendered images.  Additional displays may also be synched with the first and/or second displays 31, 32 (not shown).  Ernvik: [0042] L.6-12.  Manipulating the visualization on one display can be carried out so that the view on the second display follows along synchronized substantially concurrently based on actions taken on the image data on the first display.  Ernvik: [0049] L.11-15). 

Regarding claim 18, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 1,
wherein the view change instruction further comprises position change information of the first three-dimensional space view (e.g., When the identification code moves within the flat floor plan, it is equivalent to the user's viewing angle moving at the corresponding position of the three-dimensional floor plan. The identification code carries certain information. After the device obtains the identification code captured by the camera equipment, it reads and parses the corresponding information of the identification code through relevant software, and based on the view model engine, generates corresponding decoration element information according to different identification code information. Zhang: p. 2 L.76-81), 
wherein presenting the second three-dimensional space view on the second user interface comprises presenting the second three-dimensional space view on the second user interface according to a first position (e.g., For example, using brown wooden floors and European-style background walls, decoration element. information can be superimposed and switched on the original 3D house plan, as well as perspective information, that is, the simulated user is located at different positions in the 3D house plan, facing the wall and ground at different angles. Through operations such as moving the identification code and adding or subtracting the identification code on the flat house plan, it is possible to observe and replace the decoration elements in different directions in the three-dimensional house plan of the second display device. Zhang: p. 3 L.81-87),
wherein the method further comprises: determining a second position for the second three-dimensional space view according to the position change information of the first three-dimensional space view (e.g., After positioning and rendering the hardcover 360 picture coordinates, set a camera on the character controller to illuminate the hardcover layer, and attach another camera below the above-mentioned camera to illuminate the rough layer, and the two cameras move synchronously; Guo: p. 2 L.57-59. S40: Receive an image collected by the camera device from the first display device, where a movable identification code is set on the first display device; Zhang: p. 2 L.43-44.  S50: Read the identification code from the image, and analyze to obtain the information carried by the identification; Zhang: p. 2 L.45-46.  Therefore, the user can manipulate the image of the rough (blank) house displayed on the first display device.  It is obvious that when the user change the view of the decorated room (apartment), the screen produces a changed view of the room (apartment)), and 
wherein changing the second three-dimensional space view presented on the second user interface comprises changing, according to the second position, the second three-dimensional space view presented on the second user interface (e.g., After positioning and rendering the hardcover 360 picture coordinates, set a camera on the character controller to illuminate the hardcover layer, and attach another camera below the above-mentioned camera to illuminate the rough layer, and the two cameras move synchronously; Guo: p. 2 L.57-59. Also, In other embodiments, each display can act as either a master or slave and an electronic activate switch or icon can allow a clinician to electronically tie the two displays together for synchronization of the rendered images.  Additional displays may also be synched with the first and/or second displays 31, 32 (not shown).  Ernvik: [0042] L.6-12.  Manipulating the visualization on one display can be carried out so that the view on the second display follows along synchronized substantially concurrently based on actions taken on the image data on the first display.  Ernvik: [0049] L.11-15). 

Regarding claim 19, the claim is a non-transitory computer readable storage medium claim of method claim 1.  The claim is rejected under similar rationale as claim 1.
Ernvik further teaches that “the present invention may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium.  Any suitable computer readable medium may be utilized including hard disks, CD-ROMs, optical storage devices, a transmission media such as those supporting the Internet or an intranet, or magnetic or other electronic storage devices.” (Ernvik: [0052] L.8-15).

Regarding claim 20, the claim is a computing apparatus claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Ernvik further teaches that “Embodiments of the present invention are directed to methods, systems and computer program products that automatically synchronize views in different 3-D medical images.” (Ernvik: [0006] L.1-4).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhang and Ernvik as applied to claim 1 and further in view of Gayraud (6,005,570)

Regarding claim 3, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 2.
While the combined teaching of Guo, Zhang and Ernvik does not explicitly teach, Gayraud teaches:
wherein the first user interface is a child page of the first three-dimensional model of the apartment that corresponds to the first three-dimensional space view (e.g., In Windows, a control is a standard child window that has been registered to participate as a component of the graphical user interface. Gayraud: c.8 L.51-53), and 
wherein the method further comprises: acquiring, through the child page of the first three-dimensional model of the apartment that corresponds to the first three-dimensional space view, the field-of-view change information of a user during roaming and/or glancing in the first three-dimensional space view (e.g., In the Windows programming environment, therefore, the most basic building block of the user interface construction is the "control." In Windows, a control is a standard child window that has been registered to participate as a component of the graphical user interface. Gayraud: c.8 L.49-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of he claimed invention so that modification to the rough and/or decorated image screens are applied to the local child windows without interfering the adjacent screen.

Regarding claim 4, the combined teaching of Guo, Zhang, Ernvik and Gayraud teaches the method according to claim 3,
wherein the second user interface is a child page of the second three-dimensional model of the apartment that corresponds to the second three-dimensional space view (e.g., In the Windows programming environment, therefore, the most basic building block of the user interface construction is the "control." In Windows, a control is a standard child window that has been registered to participate as a component of the graphical user interface. Gayraud: c.8 L.49-53), and 
wherein adjusting the display field of view of the second three-dimensional model of the apartment according to the field-of-view change information comprises (e.g., S60: Determine decoration element information and perspective information on the three-dimensional house plan according to the information carried by the identification code; Zhang; p. 2 L.47-48): 
sending, through the child page of the first three-dimensional model of the apartment, the field-of-view change information to the child page of the second three-dimensional model of the apartment (e.g., S70: Match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display. Zhang: p.2 L.49-51); and 
adjusting, by the child page of the second three-dimensional model of the apartment, the display field of view of the second three-dimensional model of the apartment according to the field-of-view change information (e.g., On the other hand, the present invention also provides a home improvement display interactive device, which includes a receiving unit, a processing unit, and a sending unit; The receiving unit is configured to receive house type confirmation information;  Zhang; p.2 L.52-54.  The sending unit is further configured to match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display. Zhang: p.2 L.66-68). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhang and Ernvik as applied to claim 10 and further in view of Chen (CN109740243).

Regarding claim 11, the combined teaching of Guo, Zhang and Ernvik teaches the method according to claim 10, 
wherein processing the to-be-decorated apartment layout image to acquire the furniture placement plan corresponding to the to-be-decorated apartment layout image (e.g., Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. By dragging or rotating different identification codes, the corresponding information carried by different identification codes is established in the view model engine lo establish the corresponding three-dimensional house map display effect. Zhang: p.4 L.140-143) comprises: 
generating a training sample set according to the first sample apartment layout image, the second sample apartment layout image, the first furniture information, and the sample apartment layout structure data (e.g., S60: Determine decoration element information and viewing angle information on the three-dimensional house plan according to the information carried by the identification code, S70: Match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display. Zhang: p.2 L.115-119.  It would have been obvious to include the teaching of Zhang so that decoration to a room (an apartment) includes additional items of furniture and lighting); 
While the combined teaching of Guo, Zhang and Ernvik does not explicitly teach, Chen teaches:
training a neural network according to the training sample set, to obtain a neural network model (e.g., The furniture layout method comprises a furniture layout environment building step, a furniture layout reinforcement learning training step and a furniture layout generation step by using reinforcement learning.  Chen: Abstract L.4-6); and 
processing the to-be-decorated apartment layout image with the neural network model and the preset furniture placement decision rule, to acquire the furniture placement plan corresponding to the to-be-decorated apartment layout image (e.g., The invention discloses a furniture layout method based on a part-by-part reinforcement learning technology. The furniture layout method comprises a furniture layout environment building step, a furniture layout reinforcement learning training step and a furniture layout generation step by using reinforcement learning. Firstly, evaluation and scoring are conducted on a specific furniture layout scheme through the manual technology, and feature extraction processing is conducted on the data; secondly, regression learning is conducted through a neural network algorithm, and the neural network obtained through training is used for simulating designers to score; secondly, learning specific state space and behavior action space by using a reinforcement learning technology according to environment feedback as guidance; and finally, in actual use, the trained reinforcement learning model is used for carrying out layout on specific furniture.  Chen: Abstract L.3-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into the combined the teaching of Guo, Zhang and Ernvik so that automation of furniture layout is achieved with reduced design cost and extremely high design efficiency. (Chen: Abstract L.13-14).

Regarding claim 12, the combined teaching of Guo, Zhang, Ernvik and Chen teaches the method according to claim 11, wherein 
processing the to-be-decorated apartment layout image with the neural network model and the preset furniture placement decision rule, to acquire the furniture placement plan corresponding to the to-be-decorated apartment layout image (e.g., Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. By dragging or rotating different identification codes, the corresponding information carried by different identification codes is established in the view model engine lo establish the corresponding three-dimensional house map display effect. Zhang: p.4 L.140-143.  The furniture layout method comprises a furniture layout environment building step, a furniture layout reinforcement learning training step and a furniture layout generation step by using reinforcement learning.  Chen: Abstract L.4-6.  It is obvious to combine the teaching of Chen so that automation of furniture layout is achieved with reduced design cost and extremely high design efficiency) comprises: 
acquiring decorated apartment layout structure data corresponding to the to-be-decorated apartment layout image (e.g., The present invention provides a free interactive display method for seamless switching between blank and hardcover 360, provides multiple sets of different hardcover solutions for selection, and can provide users with a visual experience of hardcover in real time. Guo: p. 2 L.43-45.  It is obvious that the user can select a second different hardcovers (decoration) for comparison); 
inputting the to-be-decorated apartment layout image and the decorated apartment layout structure data to the neural network model, to acquire furniture placement information, corresponding to the to-be-decorated apartment layout image, output by the neural network model and second furniture information corresponding to the furniture placement information (e.g., The present invention provides a free interactive display method for seamless switching between blank and hardcover 360, provides multiple sets of different hardcover solutions for selection, and can provide users with a visual experience of hardcover in real time. Guo: p. 2 L.43-45. It is obvious that the user can select two different hardcovers for comparison.  Decoration elements can also include furniture, direction of water and electricity pipelines and 24-hour lighting changes in the room, etc. By dragging or rotating different identification codes, the corresponding information carried by different identification codes is established in the view model engine lo establish the corresponding three-dimensional house map display effect. Zhang: p.4 L.140-143. It would have been obvious that there are first and second set of hardcover (furniture) for the room (apartment). The furniture layout method comprises a furniture layout environment building step, a furniture layout reinforcement learning training step and a furniture layout generation step by using reinforcement learning. Chen: Abstract L.4-6); 
processing the furniture placement information with the furniture placement decision rule to acquire a furniture placement image (e.g., Step 100: Collect and obtain a large amount of information data of the decoration layout plan. The decoration layout plan adopted here is mainly the existing, user-accepted, complete house type and furniture layout information. The information obtained must contain at least the following information: the outline coordinates of each room, the purpose of each room (kitchen, living room, bedroom, etc.), the furniture information contained in the room (type, number, size, rotation angle, zoom ratio), Location coordinates, etc.). Chen: p. 4 L.49-50 and p. 5 L.1-3); and 
acquiring exhibition information corresponding to furniture placed in the furniture placement image based on the second furniture information (e.g., After obtaining this information, it can be transformed into characteristic data according to the existing data vector construction method. Among these training data, the contour coordinates of the room are used to provide information about the size of the room and the reference coordinates of the furniture location; the purpose of the room is to reflect that different room uses have different furniture design style requirements, and then for different room uses Score it manually; furniture information is used to express the characteristics and positional relationships of different furniture in the room. Through these three types of data, the design style of each room can be basically reflected. Chen: p. 5 L.4-10.  Scores are obtained for different set of hardcover (decorations, furniture) as a measure to evaluate the best decoration. It would have been obvious to combine the teaching of Chen into the combined the teaching of Guo, Zhang and Ernvik so that automation of furniture layout is achieved with reduced design cost and extremely high design efficiency).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhang, Ernvik and Chen as applied to claim 12 and further in view of Zhu (CN108459715).

Regarding claim 13, the combined teaching of Guo, Zhang, Ernvik and Chen teaches the method according to claim 12,
While the combined teaching of Guo, Zhang, Ernvik and Chen does not explicitly teach, Zhu teaches:
wherein the furniture placement information comprises a furniture placement heat map, and wherein the furniture placement heat map comprises position information of furniture recommended to be placed in the to-be-decorated apartment layout image, and a placement probability corresponding to the furniture recommended to be placed (e.g., Collect and obtain the designer's evaluation scores for the decoration plan obtained in step 100, and use this score as an index for evaluating the decoration layout plan for training the neural network sample data. Before scoring, designers need to formulate detailed and strict scoring standards to ensure that the scoring is reasonable and the evaluation criteria are consistent. The scoring standards need to consider at least the following indicators: whether the functionality of the furniture in the room is perfect, whether the furniture placement, angle and size are reasonable, whether the ornaments are beautiful, etc. The scoring here can be done manually. Since different room uses have different furniture setting styles, different rooms need to be scored differently. Scoring considerations: 1. Whether the functional furniture of the room is missing (such as bed, wardrobe). 2. Whether the furniture is placed properly (does not affect normal use). 3. Whether the accessories in the room are placed reasonably. After the score is obtained here, the score is used as the output variable of the subsequent neural network training and prediction process.  Chen: p. 5 L.11-21. The heat map method is used to display the movement path formed by multiple footprints, and the residence time of the used model at the specified position is displayed in different colors; among them, the closer the residence time is to the minimum, the more blue the footprints are. Zhu: p.5 L.171-173.  The footprints provides the position of layout of the room and furniture where the movement of people avoid). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu into the combined teaching of Guo, Zhang, Ernvik and Chen so that the movement paths (multiple footprints) illustrates the positions of furniture that are outside the movement paths.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter for Claim 21.  The claim is distinguished from Guo in view of Zhang, Ernvik and Gayraud because the combination of all limitations in the claim, particularly the limitations similar to:
“wherein the first user interface is a child page of a first three-dimensional model of an apartment that corresponds to the first three-dimensional space view, the second user interface is a child page of a second three-dimensional model of the apartment that corresponds to the second three-dimensional space view, and 
wherein sending the view change instruction comprising the field-of-view change information from the first user interface to the second user interface, comprises: 
reporting, through the child page of the first three-dimensional model of the apartment, the field-of-view change information to a parent page to enable the parent page to deliver the field-of-view change information to the child page of the second three-dimensional model of the apartment.”

Claim 14 is objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 14:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
acquiring, according to a furniture placement position relationship, an energy function corresponding to the furniture recommended to be placed;  
establishing a constraint condition based on the energy function;  and
traversing the furniture placement heat map with Monte Carlo search tree algorithm, to acquire the furniture placement image meeting the constraint condition, wherein the number of pieces of furniture placed in the furniture placement image is within a preset number interval,  
wherein the method further comprises:
determining, based on a preset furniture combination strategy and the exhibition information, a complementary article corresponding to the furniture placed in the furniture placement image; and
optimizing, based on a preset furniture placement strategy and the decorated apartment layout structure data, placement positions of the furniture in the furniture placement image and the corresponding complementary article,
wherein the furniture placement strategy comprises one or more of a wall leaning strategy and a floor standing strategy.
as recited in claim 14.

Response to Arguments
Applicant’s arguments filed on March 31, 2021 have been fully considered but they are not persuasive.
R1.	The applicant argued on p. 14 para. 4 lines 1-3 that “As can be seen, Zhang merely discloses the flat house plan (which is not a three-dimensional model) and the three-dimensional house plan are displayed on different displays (i.e., the first display and the second display).”
The examiner disagreed respectfully.  The examiner refers to Zhang to teach the “view change instruction” with “the movable identification code” as disclosed with “The receiving unit is further configured to receive the image collected by the camera device from the first display device, and the first display device is provided with a movable identification code; 
The processing unit is further configured to read the identification code from the image, analyze and obtain the information carried by the identification code; and determine the decoration element information on the three-dimensional house map according to the information carried by the identification code And perspective information; 
The sending unit is further configured to match the decoration element corresponding to the decoration element information in the three-dimensional house plan according to the angle of view corresponding to the angle of view information, and send it to the second display device for display.” (Zhang: p.2 L.60-68).
Therefore, the displays of the blank and decorated apartment are synchronized in angle of view with identification code.
For details, please see rejections to claim 1 above.
R2.	The applicant argued on p. 15 para. 2 that “In contrast to Ernvik, claim 1 clearly defines "wherein the method is used for displaying three-dimensional models of an apartment before and after decoration on a same screen". In addition, as discussed above, Guo and Zhang both relate to the application scenarios of displaying a 3D model of a house or an apartment with or without decoration (i.e., blank). Therefore, Applicant respectfully submits that, starting from Guo, Zhang, or a combination thereof, a person having ordinary skill in the art would NOT think of Ernvik which is specifically directed to medical scenarios.”
The examiner disagreed respectfully.  The examiner applied the reference of Ernvik to teach “displaying three-dimensional models of an apartment before and after decoration on a same screen” with “two synchronized 3-D images can be displayed on a single display at a workstation 30.  In some embodiments, one image can function as the master image and the other image can be the slave image that is rendered responsive to and using the same visualization tools or data manipulation operations used to create the selected view of the first image.” (Ernvik: [0043]).
Therefore, the workstation provides inputs (two) for three-dimensional models of an apartment before and after decoration.  The arguments about the characteristics of the medical images is irrelevant to the characteristics of the apartment images.  The processing of the apartment images are performed with the references of Guo and Zhang and the reference of Ernvik teaches a display to show the two images.
For details, please see rejections to claim 1 above.
R3.	The applicant argued on p.16 last para. and p.17 first para. that “Guo simply describes using the attachment of another camera to achieve the synchronous movement of the blank and the hardcover to thereby switch the blank to the hardcover 360 image. Guo does not describe a transmission of view change instruction from the first user interface to the second user interface. Much less does Guo teach or suggest using the view change instruction transmitted from the first user interface to the second user interface to achieve the change of the second three-dimensional space view presented on the second user interface.” and p.18 para. 2 that “Zhang does not describe a transmission of view change instruction from the first user interface to the second user interface not to mention using the view change instruction transmitted from the first user interface to the second user interface to achieve the change of the second three-dimensional space view presented on the second user interface.”
The examiner disagreed respectfully.  As discussed in R1 above, the cited paragraph in Zhang is interpreted to receive the “movable identification code” from the first display (the display showing the blank) and based on the information carried by the identification code, determine the decoration element information on the three-dimensional house map according to the information carried by the identification code and perspective information.  The sending unit is configured to match the decoration … according to the angle of view corresponding to the angle of view information, and send it to the second display device for display.
For details, please see rejections to claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611